Citation Nr: 1546175	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  09-13 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a waiver of the recovery of Post 9/11 GI Bill (Chapter 33) benefits in the amount of $1,719.30, to include the validity of the debt.

2.  Entitlement to a waiver of the recovery of Post-9/11 (Chapter 33) benefits in the amount of $290, to include the validity of the debt.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from November 2006 to August 2007. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2012 and December 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) Committee on Waivers and Compromises (Committee) in St. Louis, Missouri.

In July 2010, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that Veteran submitted a timely substantive appeal on the issue of the waiver of recovery of the benefits payment in the amount of $290.00 in May 2014.  Thus, the Board has jurisdiction of the claim.  As the Veteran requested a Regional Office hearing on that issue, it is remanded, as discussed below.

The issue of entitlement to a waiver of the recovery of post 9/11 (Chapter 33) benefits in the amount of $290, to include the validity of the debt, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran last attended school November 28, 2011, creating a housing debt in the amount of $1,719.30 for the period of November 29 through December 31, 2011. 

 2.  Although there was no VA fault in the creation of the overpayment, the Veteran's fault and unjust enrichment were slight and recovery of the overpayment would cause financial hardship; considered together, it would be inequitable for the VA to recover the $1,719.30, from the Veteran.


CONCLUSIONS OF LAW

1.  An overpayment of Post 9/11 GI Bill (Chapter 33) housing benefits in the amount of $1,719.30, was properly created, and the debt is valid.  38 U.S.C.A. §§ 3002, 3011 (West 2014); 38 C.F.R. §§ 21.7020, 21.7070, 21.7144, 21.9640 (2015).
 
 2.  Recovery of the overpayment of Post 9/11 GI Bill (Chapter 33) housing benefits in the amount of $1,719.30, would result in undue financial hardship and be against equity and good conscience.  38 U.S.C.A. §§ 5302, 5107 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 does not affect matters on appeal when the issue is limited to statutory interpretation, nor does it apply to waiver claims.  Dela Cruz v. Principi, 15 Vet.App. 143 (2001); Barger v. Principi, 16 Vet.App. 132 (2002).  The Veteran has been provided all necessary information, and, in any event, the essential facts are not in dispute; the validity of the debt rests on the interpretation and application of the relevant law, and the Board grants the waiver claim in this decision.  A review of the file indicates that there is no reasonable possibility that any further assistance would aid the appellant in substantiating his claims.  Thus, there has been adequate notification and development under the relevant law.  

II.  Legal Criteria

A claimant has the right to dispute the existence and amount of the debt. 
38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 1.911(c)  (2015).  In determining whether a waiver of overpayment is appropriate, the inquiry is focused on three distinct questions. 

First, VA must determine if the overpayment at issue was validly created.  See Schaper  v. Derwinski, 1 Vet. App. 430, 434-35 (1991) (noting that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided).  The term "overpayment" refers only to those benefit payments made to a designated living payee or beneficiary in excess of the amount due or to which such payee or beneficiary is entitled.

Second, if the debt is valid, VA must determine if fraud, misrepresentation, or bad faith played a role in its creation.  If it did, waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(b); see also Ridings v. Brown, 
6 Vet. App. 544 (1994) (holding that the Board must independently address the matter of bad faith before addressing whether waiver would be appropriate). 

Finally, if VA determines that the debt is valid and that fraud, misrepresentation, and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience.  See 
38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962 , 1.963, 1.965. 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  

Any indebtedness of a veteran can be waived only when the following factors are determined to exist: 1) there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver (5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b)); and, 2) collection of such indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
 § 1.963(a).  Thus, a finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of the overpayment. 

The controlling legal criteria provide that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the U.S. Government. 

In making this determination of whether recovery would be against equity and good conscience, 38 C.F.R. § 1.965(a)  requires consideration of each of the following factors, which are not intended to be all inclusive: (1) fault of the debtor; (2) balancing of faults between debtor and VA; (3) undue hardship; (4) whether collection would defeat the purpose of the benefit; (5) unjust enrichment; and (6) whether the debtor changed position to his own detriment through reliance on the benefit.  38 C.F.R. § 1.965(a); see also Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The Post-9/11 GI Bill was enacted by Congress in June 2008.  See Pub. L. No. 110-252, Title V, §§ 5001-5003, 122 Stat. 2357 (2008).  The statutory provisions are codified at Title 38 U.S.C.A Chapter 33.  VA promulgated new regulations to implement the change in law in March 2009.  These regulations are codified at 38 C.F.R. §§ 21.9500-21.9770.  An overpayment of educational assistance under the Post-9/11 GI Bill constitutes a liability of that individual.  38 U.S.C.A. § 3323; 38 C.F.R. § 21.969 .

III.  Analysis

Validity of the Overpayment

The preliminary issue of the validity of a debt is a threshold determination that must be made in a benefits overpayment debt collection matter.  Schaper  v. Derwinski, 1 Vet. App. 430 (1991).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302 ; 38 C.F.R. § 1.962 . 

The Veteran was certified for 18 hours of school beginning October 3, 2011, and ending January 20, 2012.  The Veteran's school reported the Veteran took a leave of absence, then a withdrawal effective November 28, 2011.  The housing benefits were stopped November 28, 2011 resulting in a $1719.30 housing overpayment.  

The school's reports indicate the Veteran withdrew from classes on November 28, 2011.  The Veteran has not contested this fact.  The Veteran asserted that he had to leave the school before they kicked him out, but he did not indicate that he took classes after November 28, 2011.  See March 2012 statement.  The Veteran was not entitled to housing benefits after withdrawing from the school.  As the Veteran was paid housing benefits for the semester ending in January 20, 2012, after he withdrew from the school effective November 28, 2011, the Board finds that a valid overpayment was created.  

Waiver

Turning to the matter of waiver of recovery of the overpayment, initially, in view of the time that has elapsed since the creation of the debt, the Board notes that waiver consideration may be given for a debt which has been recovered.  38 C.F.R. § 1.967(a). 

Under the criteria set out in 38 U.S.C.A. § 5302(c), a waiver of recovery of an overpayment or the collection of any indebtedness is prohibited where any one of the following is found to exist: (1) fraud, (2) misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.962(b).  Consequently, before the Board may determine whether equity and good conscience affords the Veteran a waiver, the Board must first determine whether there was an indication of fraud, misrepresentation, or bad faith on his part in connection with the claim.

A December 2011 Enrollment Certification from the Veteran's school indicates he was on a leave of absence from November 28, 2011, to February 6, 2012.  A February 2012 Notice of Change in Student Status indicates the Veteran last attended the school on November 28, 2011 and dropped out on February 2, 2012.  The Veteran's statements indicate confusion about whether he was on a leave of absence or withdrawn from classes in November 2011.  See July 2012 statement.  Thus, it is not clear whether the Veteran was fully aware that he would be in receipt of overpayment based on his leave of absence, and subsequent withdrawal, from classes.  Accordingly, the Board finds there was no indication of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment.  Therefore, waiver of indebtedness is not precluded if it would be against the principles of equity and good conscience to require the appellant to repay the debt to the government.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.

With respect to the fault of the debtor, and balancing the fault of the debtor and VA, the Board finds that the Veteran was at fault in the creation of the overpayment, and VA was not at fault in the creation of the Veteran's indebtedness.  Information from the Veteran's school shows the Veteran withdrew from the program after taking a leave of absence, effective November 28, 2011, but that he continued to accept education benefits which were paid to him for that enrollment period.  The Board finds that because the overpayment of VA education benefits was properly created based on the change of enrollment status, and the Veteran was at fault in accepting benefits to which he was not entitled during this period. 

In regard to whether recovery of the overpayment would result in undue financial hardship, a finding of financial hardship is justified if the collection of the indebtedness would deprive the appellant of food, clothing, shelter, or other basic necessities.  To this end, the Board notes that financial hardship alone is not sufficient to constitute undue hardship for VA purposes.  Undue hardship is defined as depriving the debtor or his family of basic necessities.  38 C.F.R. § 1.965(a)(3).  Basic necessities constitute food, clothing, and shelter.  Id. 

In this matter, the Veteran has alleged that recovery of the overpayment causes undue hardship.  In a March 2012 Financial Status Report, the Veteran indicated that he had a monthly net income of $1566 and total monthly expenses of $1100.  He also noted he had debt for car payments, cable, and credit cards with an unpaid balance of $11,892.71, with $622.90 due monthly.  A July 2012 Financial Status Report indicates the Veteran had monthly income of $127.00 and total monthly expenses of $889.00.  A March 2014 Financial Status Report indicates the Veteran had total monthly net income of $258.83, and total monthly expenses of $568.  Therefore, his total monthly expenses have exceeded his income, not including debt, throughout most of the appeal period.  The Veteran's VA treatment records also indicate he has received housing through a program for homeless Veterans, HUD-Veterans Affairs Supportive Housing (HUD-VASH).  See January 2013 VA treatment record.  Although the debt has already been recovered, the Board finds that recovery of the overpayment caused undue hardship on the Veteran since the Veteran's monthly expenses have exceeded his monthly income and the Veteran has been homeless.  Thus, the information of record suggests that the Veteran would be deprived of food, clothing, shelter or other basic necessities as a result of his payment to VA.

The Board finds that recovery of the overpayment would violate the principles of equity and good conscience.  In this regard, although the Veteran was at fault in creation of the overpayment, his financial situation at the time waiver was requested indicated financial hardship in repayment of the debt, and waiver of the debt would not result in unjust enrichment of the Veteran.

Throughout the course of his claim, the Veteran has described his precarious financial situation.  The Veteran has been consistent in his statements regarding his finances and there is no other evidence to indicate that his statements with respect to his finances are not credible.  Given the Veteran's current severe financial hardship, as reflected in the record, the Board finds that the equities are in relative balance.  Thus, through the recoupment of overpayment, the Veteran's assets and income are not sufficient to permit repayment of the overpayment indebtedness of $1,719.30 without resulting in undue hardship.

The Board finds that collection of the debt has caused undue financial hardship to the Veteran.  The most recent Supplemental Statement of the Case from April 2014 indicated that VA had fully recouped the debt considered in his request for waiver.  However, any portion of an indebtedness resulting from participation in benefits programs administered by VA which has been recovered by the U.S. Government from the debtor may still be considered for waiver.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993); 38 C.F.R. § 1.967(a).  When waiver is granted, any amount recouped will be returned to the claimant.  See Franklin, supra.

Therefore, the Board concludes that recovery of the overpayment would be against equity and good conscience.  Waiver of recovery of the overpayment of VA educational benefits in the amount of $1,719.30 is granted.  38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a) , 1.965(a).


ORDER

The overpayment in the amount of $1,719.30 was properly created and the appeal in this regard is denied.

Entitlement to a waiver of the recovery of Post 9/11 GI Bill (Chapter 33) benefits in the amount of $1,719.30 is granted.


REMAND

In a December 2013 decision, the Committee on Waivers and Compromises denied the Veteran's requested waiver of an overpayment of Post 9/11 GI Bill (Chapter 33) benefits of $290.00.  The Veteran appealed the decision and a statement of the case was issued in April 2014, denying the claim.  The Veteran filed a timely substantive appeal of the statement of the case in May 2014.  In the substantive appeal (VA Form 9), the Veteran requested a Travel Board hearing.

Because the AOJ schedules Travel Board hearings, the case is REMANDED for the following:

Schedule the Veteran for a Travel Board hearing.  Then, process the case in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


